DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the drawings is withdrawn.
The drawings were received on 19 April 2021. These drawings are satisfactory.
The objections to claims 18-32 are withdrawn
Applicant's arguments with respect to the rejection of claims 18-30 and 32 have been fully considered but they are not persuasive.
Applicant argues on p. 13 that Behnke and Rugamer are non-analogous art, simply because the two machines are used for printing on different substrates. This argument is not persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both Behnke and Rugamer are both in the field of printing, and are both pertinent to the problem of accurately registering correct printing on a substrate.
Applicant argues on p. 14 that it would not have been obvious to combine Rugamer with Behnke because the Rugamer machine is gigantic, and the Behnke machine is tiny. This argument is not persuasive. It is not clear exactly what Applicant believes is the combination being made, but the combination does not literally require the allegedly enormous motors from Rugamer to be used with the allegedly miniscule printing machine of Behnke for printing on cans. One having 
Applicant argues on p. 14 that because the invention is novel, it is also nonobvious, saying “no one of skill in the art, prior to the subject invention, has though to combine the teachings.” This argument is not persuasive. Novelty is not dispositive of obviousness. Indeed, if it were, then 35 U.S.C. § 103 would be superfluous.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 18-25, 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al., US Patent Publication 2017/0179404 A1 (hereinafter Behnke) in view of Rugamer, US Patent Number 7,448,321 B2 (hereinafter Rugamer) and Stirbis et al., US Patent Number 4,741,266 (hereinafter Stirbis).
Regarding claim 18:
Behnke teaches a device for printing on hollow bodies comprising:

a plurality of printing forme cylinders associated with the segmented wheel, which plurality of printing forme cylinders one of are and can be thrown radially onto the segmented wheel, which plurality of printing forme cylinders are provided along a circumferential line of the segments wheel (04, Figs. 1 and 2),
an inking unit (06, Fig. 1) is associated with each printing forme cylinder,
wherein a respective one of the plurality of printing forme cylinders and a roller arranged in an inking unit associated with the respective one of the printing forme cylinders are each driven in rotation independently, each by an associated drive motor (“Printing forme cylinder 04, preferably embodied as a plate cylinder 04, and inking unit roller 08, preferably embodied as an anilox roller 08, are each independently rotationally driven by a motor 11; 12,” ¶ 0048); and
a coating device (“fed to at least one processing station situated downstream of the mandrel wheel, for example to an optional additional coating station,” ¶ 0042).
Behnke does not teach wherein the dedicated mandrel wheel drive motor and the separate segmented wheel drive motor and the a drive motor of a relevant one of the plurality of printing forme cylinders and a drive motor of the roller arranged in the associated inking unit are connected to one another for data exchange by a common data bus,
wherein the drive motors for the mandrel wheel, the segmented wheel, the respective one of the plurality of printing forme cylinders and the associated inking unit roller each have a 
wherein control data transported via the data bus for the relevant drive motors form a virtual master axis;
a central control unit for the device for printing hollow bodies,
wherein the central control unit is connected to the common data bus and uses the control data transported via the common data bus to control the drive motor of the dedicated mandrel wheel and the drive motor of the separate segmented wheel and the drive motor of the relevant one of the plurality of printing forme cylinders and the drive motor of the roller arranged in the inking unit associated with the relevant one of the plurality of printing forme cylinders;
a coating device having a coating application roller, the coating application roller having an independent coating application drive motor, the independent coating application drive motor being connected to the common data bus; and
a transfer wheel having an independent transfer wheel drive motor, the independent transfer wheel drive motor being connected to the common data bus.
Stirbis teaches a can coater having a coating device having a coating roller (41, Fig. 1), and a transfer wheel (44, Fig. 1), which are advantageous for providing a multiple-color decorative image to the outer surface of the can (col. 1, lines 5-10).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Behnke to include a coating roller in the coating device, and a transfer wheel, as taught by Stirbis, because Stirbis teaches that such equipment in a can coating machine is advantageous for providing a multiple-color decorative image to the outer 
Rugamer teaches a plurality of drive units (08, Fig. 1), including motors (M, Fig. 5), drive controllers (28, Fig. 5), and power units (29, Fig. 5), all connected to one another for data exchange by a common bus (09, Fig. 1),
wherein the relevant motors each have their own dedicated drive controller (28, Fig. 5), which is connected to the data bus, and their own dedicated power unit (29, Fig. 5),
wherein control data transported via the data bus for the relevant motors form a virtual master axis (“Signals from a master shaft position of a virtual master shaft are carried by the at least one signal line,” col. 2, lines 8-13),
wherein the data bus is connected to a central control unit for said device (11, 10, Fig. 1),
wherein the control unit connected to the data bus uses the control data transported in each case via the common data bus to control the motors (10 and 11 and 13 send signals via line 12 to drive unit 08 to control motors, Fig. 1).
Rugamer also teaches that a master virtual axis makes it easier to manipulate errors regarding measuring systems and/or mechanical drive systems occurring in printing units (col. 2, lines 14-18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Behnke to use individual drive motors and drives on all elements that require driving, and a common bus that provides a virtual master shaft to control the plurality of motors and drives in the printing press, because Behnke teaches that such independent motors and drives and a common bus with a virtual master shaft make it easier to manipulate errors regarding measuring systems and/or mechanical drive systems occurring in 
Regarding claim 19, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein the control data transported via the common data bus to the relevant drive motors comprises at least one angular position to be assumed by a shaft of the relevant drive motor (Rugamer: “The at least one signal line 09 conducts signals of a reference 
Regarding claim 20, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein each of the relevant drive motors is controlled, in terms of a respective rotational behavior of each such relevant drive motor, by the respective drive controller associated with each such drive motor (Rugamer: “A specific offset .DELTA..phi., for example an angular offset .DELTA..phi., can be preset in each controller 08, which offset fixes a permanent, but adjustable displacement in relation to the master shaft position .phi.Phi.,” col. 4, lines 19-22).
Regarding claim 21, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein at least the drive motor of the dedicated mandrel wheel and the drive motor of the separate segmented wheel are each configured as an electric closed-loop position controlled direct drive (Rugamer: “The drive unit 08 is connected with a sensor 21, which, in particular, is provided as an angle pulse generator 31, which reports the actual angle of rotation position of the drive motor M, or of the unit to be driven, to the controller 28,” col. 9, lines 21-25).
Regarding claim 22, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein control data which is required for the relevant drive 
Regarding claim 23, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein the dedicated mandrel wheel drive motor, the separate segmented wheel drive motor, the respective one of the plurality of forme cylinder drive motors, the associated inking unit roller drive motor the coating application drive motor and the transfer wheel drive motor connected to the common data bus are synchronized with one another based on a production process that is one of entered and selected in advance at the central control unit (Rugamer: “The specification of a defined offset value can be entered or can be changed, for example, at a control console or can be stored there for a defined type of production,” col. 2, lines 43-45).
Regarding claim 24, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein the central control unit is embodied as a control console belonging to the device for printing on hollow bodies (Rugamer: “control console 10,” col. 3, line 67).
Regarding claim 25, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein the respective drive motors are each controlled on the basis of characteristics that are synchronized with respect to a production process that is one of 
Regarding claim 29, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein the roller arranged in the associated inking unit is configured as an anilox roller (Behnke: “one inking unit roller 08, preferably embodied as an anilox roller 08,” ¶ 0046).
Regarding claim 30, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein a printing forme, in the form of a printing cliché, is arranged on a lateral surface of the relevant one of the plurality of printing forme cylinders (Behnke: “a printing forme, in particular a printing plate, being arranged on the lateral surface of each of these printing forme cylinders 04,” ¶ 0045).
Regarding claim 32, the combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Behnke, Rugamer, and Stirbis also teaches wherein of the respective drive motors that are connected to one another via the common data bus, one of the drive of the dedicated mandrel wheel motor and the separate segmented wheel drive motor is specified as a master motor, and therefore, each of remaining ones of the respective drive motors is aligned, in terms of its respective rotational behavior, as a slave, following the specified master drive motor (Rugamer: “In one variation of the present invention, the generation of the higher-order master shaft movement is taken over by one of several cross-linked lower-order drive unit control devices, which can then be considered .
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke in view of Rugamer and Stirbis as applied to claim 26 above, and further in view of Urban, US Patent Number 3,996,851 (hereinafter Urban).
Regarding claim 26:
The combination of Behnke, Rugamer, and Stirbis teaches the invention of claim 18, as set forth in the rejection of claim 18 above.
The combination of Behnke, Rugamer, and Stirbis does not teach wherein at least one additional independent drive motor is provided for driving a rotation of the additional assembly, which additional independent drive motor is connected to the common data bus, wherein the additional independent drive motor is a motor for one of a conveyor wheel and for an acceleration belt and for a deceleration belt and for a transport chain.
Urban teaches that an acceleration belt (236, 237, Fig. 1) is advantageous for accelerating a can in a can printing machine for achieving a can surface speed which is substantially identical with the transfer surface speed (col. 7, lines 19-25).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Behnke to add an acceleration belt, and provide an independent drive motor and drive and integrate the drive motor and drive of the belt into the virtual master axis scheme, because Urban teaches that an acceleration belt is advantageous for accelerating a can in a can printing machine for achieving a can surface speed which is substantially identical with the transfer surface speed, thereby resulting in at least one additional independent drive motor is provided for driving a rotation of the additional assembly, 
Regarding claim 27, the combination of Behnke, Rugamer, Stirbis and Urban teaches the invention of claim 26, as set forth in the rejection of claim 26 above. The combination of Behnke, Rugamer, Stirbis and Urban also teaches wherein the additional independent drive motor for the acceleration belt (Urban: (236, 237, Fig. 1) one of is and can be used to adjust a lead or a lag in a rotation of a relevant one of the hollow bodies, in each case with respect to a printing blanket arranged on a circumference of the segmented wheel (Urban: col. 7, lines 19-25).
Regarding claim 28, the combination of Behnke, Rugamer, Stirbis and Urban teaches the invention of claim 26, as set forth in the rejection of claim 26 above. The combination of Behnke, Rugamer, Stirbis and Urban also teaches wherein a first subset of the assemblies including the mandrel wheel, the segmented wheel, the plurality of printing forme cylinders, the roller in each inking unit, the conveyor wheel, the acceleration belt, the coating application roller, the deceleration belt and the transfer wheel, each of which can be driven by a respective one of the drive motors, each executes a rotational movement while a second subset of the assemblies, each of which can be driven by a respective one of the drive motors, remains idle (Behnke: each pair of 04, 06, Fig. 1, is individually operable, and the combination set forth above provides independently controlled drive motors for each assembly, which can be activated or not activated at the operator’s leisure).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEO T HINZE/
Patent Examiner
AU 2853
07 May 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853